Citation Nr: 1418527	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-46 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to fibromyalgia.

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to fibromyalgia. 



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2009, and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in October 2012 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to total disability rating based on individual unemployability (TDIU) has been raised by the record.  See e.g., December 2013 attorney letter.  At this time, the Board does not have jurisdiction over the TDIU issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.

The service connection claims for a lumbar spine disorder and a cervical spine disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has PTSD with major depressive disorder attributable to in-service military sexual trauma.  

2.  The Veteran has a sinusitis disorder that began during her active duty service, as service treatment records noted "seasonal" symptoms of sinusitis. 

3.  The Veteran has gastroesophageal reflux disease (GERD) that began during her active duty service, as service treatment records documented recurrent gastrointestinal problems.   

4.  The Veteran has a fibromyalgia disorder that began during her active duty service, as service treatment records documented recurrent unexplained joint pain and "trigger points."  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the Veteran has PTSD with major depressive disorder that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Resolving all reasonable doubt in her favor, the Veteran has a sinusitis disorder that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Resolving all reasonable doubt in her favor, the Veteran has GERD (a stomach disorder) that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Resolving all reasonable doubt in her favor, the Veteran has a fibromyalgia disorder that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


ORDER

Service connection for PTSD with major depressive disorder is granted.   

Service connection for sinusitis is granted.   

Service connection for GERD (a stomach disorder) is granted.  

Service connection for fibromyalgia is granted. 


REMAND

The Board notes that the claims file, including the Virtual VA and VBMS files, does not contain complete VA treatment records dated since November 2009 from the Puerto Rico VA healthcare system.  

In addition, a VA medical opinion should be secured to determine whether the Veteran's now service-connected fibromyalgia disorder has caused or aggravated her current lumbar spine and cervical spine degenerative disc disease / arthritis disorders.  See 38 C.F.R. § 3.310 (2013).

Accordingly, the lumbar spine and cervical spine issues are REMANDED for the following action:

1.  The AOJ should ask the Veteran if she has received any VA or non-VA medical treatment for her lumbar spine and cervical spine disorders not currently of record.  The Veteran should be provided with the necessary authorization forms for the release of any non-VA treatment records not currently on file.  

Any relevant records to include VA medical records from the Puerto Rico VA healthcare system that are dated from November 2009 to the present should be obtained and associated with the claims folder.  

2.  After securing any additional evidence, the AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's cervical spine and lumbar spine degenerative disc disease / arthritis disorders on a secondary basis.  Only if deemed necessary by the VA examiner is an actual examination necessary.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current lumbar spine and cervical degenerative disc disease / arthritis disorders were caused by or aggravated by her service-connected fibromyalgia disability.  The examiner must address both the causation and aggravation facets of secondary service connection.   

In rendering this opinion, the examiner is advised that VA rehabilitation treatment notes dated in March 2008, April 2009, and June 2009 assessed that fibromyalgia was "clinically found."   The examiner is also advised that the Veteran is now service-connected for her fibromyalgia disorder.  In addition, the examiner should review both the November 2012 VA orthopedic examination report and a November 2013 private treatment report from Dr. A.A. (both concluding that the Veteran's current cervical spine and lumbar spine degenerative disc disease / arthritis are due to the "aging process"). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

***The VA examiner should offer a clear explanation based on the facts of the case and all pertinent medical documentation for any opinion provided****

3.  When the development requested is completed, the issues of service connection for cervical spine and lumbar spine disorders, to include on a secondary basis, should readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


